Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Thomas Green appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the order and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Green, No. 3:05-cr-00464-CMC-6 (D.S.C. Jan. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.